DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 7/21/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claim 1-20 are currently pending.
Claims 7-14 are rejected as set forth below.
Claims 1-6, 15-20 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 15 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.
Applicant’s arguments with respect to claim(s) 7 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Regarding claim 7, the subject matter that resulted in claims 1 and 15 being allowable are not given patentable weight in claim 7. See Claim Interpretation. It is suggested that Applicant amend claim 7 so the one or more biometric readers and the mobile computing device are explicitly claimed as components of the claimed system.

Claim Interpretation
Regarding claim 7, the system is comprised of two components, a hot wallet and a cold wallet. Therefore, any component and its functionality outside of the scope of the claimed system is not given patentable weight. Specifically, the limitations “wherein a user inputs a biometric credential on one or more biometric readers to authenticate the private cryptocurrency encryption key upon request for biometric verification from the cold wallet by the hot wallet, when the hot wallet detects that the cold wallet is associated with the mobile computing device, and when a user wants to sign the digital asset transaction in conjunction with the cold wallet”, “wherein the mobile computing device broadcasts a signed transaction received from the cold wallet for execution of the digital asset transaction upon a successful biometric verification to sign the digital asset transaction, and wherein the one or more biometric readers are not activated to sign the digital asset transaction when the user wants to transfer an amount from the cold wallet to the hot wallet that is below a predefined amount” are not given patentable weight because the user, one or more biometric readers, and the mobile computing device are outside the scope of the claimed system.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-14 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20200065799 to Lu in view of United States Patent No. 10,354,325 to Skala.
As per claim 7¸ Lu teaches:
A system for signing transactions involving digital assets, the system comprising: (Abstract, [0002])
a cold wallet configured to store a private cryptocurrency encryption key, the cold wallet further configured to associate with the mobile computing device in data communications for signing a digital asset transaction; ([0003], “The object of the present invention is to provide a hardware wallet and a method for verifying an identity of a holder of the hardware wallet, the hardware wallet includes several wallet applets, each of which stores one private key.”; [0005] – [0010], “Step r6, determining, by the current wallet applet, whether the first verification result is that the verification is successful, if yes, using the private key corresponding to the key derive path to sign on the transaction data and an account address corresponding to the key derive, path to generate a transaction voucher, and returning the transaction voucher to the upper computer, and ending the process.”; [0102], “In Embodiment 2, the upper computer can be but not limited to PCs or cell phones.”)
Lu does not explicitly teach, but Skala teaches:
a hot wallet resident on a mobile computing device, the mobile computing device configured to store a public cryptocurrency key; (col 65 line 63 – col 66 line 17, “In a step S708, an unsigned transaction may be created using the watching copy of the wallet on the networked computer. In a step S710, data associated with the unsigned transaction may be transferred from the networked computer to the isolated computer. In a step S712, the unsigned transaction data may be signed using the digital wallet on the isolated computer. In a step S714, the signed transaction data may be transferred from the isolated computer to the networked computer. In a step S716, the signed transaction data may be broadcast, using the watching copy of the wallet on the networked computer, to a digital asset network.”; col 19 lines 12-20, “A digital wallet can be generated using a digital asset client 110 (e.g., a Bitcoin client). In embodiments, a digital wallet can be created using a key pair system, such as an asymmetric key pair like a public key and a private key. The public key can be shared with others to designate the address of a user's individual account and/or can be used by registries and/or others to track digital math-based asset transactions involving a digital asset account associated with the digital wallet.”; col 19 lines 37-52, “In embodiments, a digital wallet may be a computer software wallet, which may be installed on a computer. The user of a computer software wallet may be responsible for performing backups of the wallet, e.g., to protect against loss or destruction, particularly of the private and/or public key. In embodiments, a digital wallet may be a mobile wallet, which may operate on a mobile device (e.g., mobile phone, smart phone, cell phone, iPod Touch, PDA, tablet, portable computer, to name a few).”)
One of ordinary skill in the art would have recognized that applying the known technique of Skala to the known invention of Lu would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cryptocurrency features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the computing device to store a public cryptocurrency key and broadcast a signed transaction received from the hardware encryption device for verification of the transaction results in an improved invention because applying said technique ensures that the signed transaction is appropriately verified and executed.
As per claim 8, Skala teaches:
wherein the hot wallet at least includes a software application resident on the mobile computing device or accessible from the mobile computing device. (col 65 line 63 – col 66 line 17)

As per claim 9, Lu teaches:
wherein the cold wallet at least includes a hardware encryption device that includes the one or more biometric readers. ([0038] – [0049], “Step r3, the biometrics verification module prompts a current user to input a biological feature, determines whether the current user has registered according to the biological feature when the user input the biological feature, if yes, makes a biometric ID corresponding to the biological feature as a second verification result and sends the second verification result to the virtual machine, and the virtual machine executes Step r4; otherwise, makes that the verification is failure as the second verification result and sends the second verification result to the virtual machine, and the virtual machine executes Step r4.”)
As per claim 10, Lu teaches:
wherein the one or more biometric readers include a fingerprint reader or an eye scanner, and wherein the one or more biometric readers also include a display component configured to enable the user to enter the biometric credential. ([0038] – [0049])
The system is comprised of two components, a hot wallet and a cold wallet. Therefore, any component and its functionality outside of the scope of the claimed system is not given patentable weight. Specifically, the one or more biometric readers and its functionality is not given patentable weight because the one or more biometric readers is outside the scope of the claimed system.

As per claim 11, Lu teaches:
wherein the mobile computing device includes a mobile telephone, a laptop computer, or a desktop computer. ([0102])
The system is comprised of two components, a hot wallet and a cold wallet. Therefore, any component and its functionality outside of the scope of the claimed system is not given patentable weight. Specifically, the mobile computing device and its functionality is not given patentable weight because the mobile computing device is outside the scope of the claimed system.

As per claim 12:
The system is comprised of two components, a hot wallet and a cold wallet. Therefore, any component and its functionality outside of the scope of the claimed system is not given patentable weight. Specifically, the mobile computing device and its functionality is not given patentable weight because the mobile computing device is outside the scope of the claimed system.

As per claim 13, Lu teaches:
wherein the cold wallet is configured to store one or more applications that enable cryptocurrency transactions using specific cryptocurrencies. ([0005] – [0010])
As per claim 14, Lu teaches:
wherein the cryptocurrency transaction is written to a blockchain after verification of the biometric credential. ([0005] – [0010])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20190197378 to Garner discloses an offline physical cold storage tokens that include a token shell, at least two internal layers within token shell, wherein each internal layer includes a private key or portion of a private key that is not visible when the token is assembled, and a top layer over said at least two internal layers. The tokens also include a visible public key, for example a stamp or engraving e.g., on a visible portion of the token shell or top layer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY HUANG/Primary Examiner, Art Unit 3619